Case: 15-11229      Document: 00513684825         Page: 1    Date Filed: 09/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 15-11229                                  FILED
                                  Summary Calendar                        September 20, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

TARREN MINYON SAULS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:14-CR-210-5


Before BENAVIDES, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Tarren Minyon Sauls appeals the 30-month above-guidelines sentence
imposed in connection with her conviction for possessing and uttering a forged
and counterfeit security, aiding and abetting. She argues that the district
court committed procedural error by imposing an upward departure under
U.S.S.G. § 4A1.3. Sauls’s argument that the district court erred in applying
an upward departure under § 4A1.3 fails. The district court did not indicate


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11229    Document: 00513684825    Page: 2   Date Filed: 09/20/2016


                                No. 15-11229

that it was imposing an upward departure.         Because the district court
calculated the guidelines range and imposed a sentence outside of that range
based on the 18 U.S.C. § 3553(a) factors, Sauls’s sentence constitutes a
variance rather than a departure. See United States v. Mejia-Huerta, 480 F.3d
713, 721 (5th Cir. 2007).
      She also contends that the court committed procedural error by failing
to adequately explain the reasons for a sentence outside the guidelines range.
Although Sauls objected generally to the procedural reasonableness of her
sentence, she did not object on this specific ground in the district court;
therefore, plain error review applies. See United States v. Dunigan, 555 F.3d
501, 506 (5th Cir. 2009).
      In deciding to impose a sentence above the guidelines range, the district
court cited to several sentencing factors of § 3553(a) and Sauls’s criminal
history and also noted that Sauls had traveled in Texas and Louisiana to
commit fraudulent conduct similar to that in the instant offense. Even if the
district court “might have said more,” the record makes clear that the court
considered all of “the evidence and arguments,” and its statement of reasons
for the sentence imposed was “legally sufficient.” Rita v. United States, 551
U.S. 338, 358-59 (2007). Moreover, Sauls fails to show that a more extensive
explanation would have resulted in a lesser sentence. See United States v.
Mondragon-Santiago, 564 F.3d 357, 365 (5th Cir. 2009). Sauls has failed to
show plain error in connection with this argument. See Puckett v. United
States, 556 U.S. 129, 135 (2009).
      Sauls also challenges the substantive reasonableness of her sentence,
arguing that the extent of the variance is unwarranted. In the district court,
Sauls argued that a sentence outside the guidelines range was not appropriate
and objected to the substantive reasonableness of the sentence, though she did



                                      2
    Case: 15-11229    Document: 00513684825     Page: 3   Date Filed: 09/20/2016


                                 No. 15-11229

not discuss the extent of the variance. We need not resolve the question on the
standard of review because, as discussed below, Sauls’s argument fails under
any standard. See United States v. Rodriguez, 523 F.3d 519, 525-26 & n.1 (5th
Cir. 2008).
      In reviewing a non-guidelines sentence for substantive reasonableness,
we consider “the totality of the circumstances, including the extent of any
variance from the Guidelines range, to determine whether as a matter of
substance, the sentencing factors in section 3553(a) support the sentence.”
United States v. Gerezano-Rosales, 692 F.3d 393, 400 (5th Cir. 2012) (internal
quotation marks and citation omitted). The record establishes that the district
court considered Sauls’s arguments but concluded that an above-guidelines
sentence was nevertheless warranted in light of other factors set forth in
§ 3553(a). Under the totality of the circumstances, including the significant
deference that is given to the district court’s consideration of the § 3553(a)
factors and the district court’s reasons for its sentencing decision, Sauls fails
to show that her 30-month sentence is substantively unreasonable.            See
Gerezano-Rosales, 692 F.3d at 400-01.
      The judgment of the district court is AFFIRMED.




                                        3